       Case 2:20-cv-02211-JAR-GEB Document 20 Filed 08/12/20 Page 1 of 2




                                          August 12, 2020

VIA CM/ECF

The Honorable Julie A. Robinson
Chief Judge
United States District Court for the
District of Kansas
500 State Avenue, Suite 511
Kansas City, KS 66101

       Re:     Promotional Headwear Int’l v. The Cincinnati Ins. Co., Inc.,
               No. 20-cv-2211-JAR-GEB


Dear Judge Robinson:

       Pursuant to Local Rule 7.1(f), Plaintiff Promotional Headwear respectfully brings to the
Court’s attention recent decisions relevant to Defendant’s pending Motion to Dismiss (Dkt. 7).

        On August 12, 2020, the Hon. Stephen R. Bough, United States District Judge for the
Western District of Missouri, denied in their entirety two motions to dismiss filed by Defendant in
COVID-19 related insurance coverage cases. See Order, Studio 417, Inc., et al. v. The Cincinnati
Ins. Co., No. 20-cv-03127-SRB (W.D Mo. Aug. 12, 2020) (attached as Exhibit A); Order, K.C.
Hopps, Ltd. v. The Cincinnati Ins. Co., No. 20-cv-00437-SRB (W.D. Mo. Aug. 12, 2020) (attached
as Exhibit B) (collectively, the “Orders”). Those cases involve the same insurer, the same defense
counsel, and virtually identical insurance policies and factual allegations as this case. Notably,
Plaintiff’s counsel here filed the K.C. Hopps case, and its opposition briefs in both cases make
substantially similar arguments.

        In the Orders, Judge Bough ruled in the plaintiffs’ favor on the threshold issue, concluding
that they plausibly alleged “direct physical loss” under Defendant’s policies because COVID-19
has “deprived Plaintiffs of their property” by making it unsafe and unsuitable. Ex. A at 8-9. In
doing so, Judge Bough specifically rejected Defendant’s argument that coverage under the Policy
requires a “tangible, physical alteration” to property. Ex. A at 9. The Orders also differentiate
between physical “loss” and “damage,” id., which distinguishes this Court’s ruling in Great Plains
Ventures, Inc. v. Liberty Mutual Fire Ins. Co., as Plaintiff noted in its Opposition brief here (Dkt.
17 at 13). Finally, the Orders conclude that the plaintiffs adequately stated claims for coverage
under policy provisions for Business Income, Extra Expense, Civil Authority, Ingress and Egress,
and Sue and Labor. Ex. A at 8-9, 13-16. The Orders applied Missouri law, but noted that Defendant
conceded that Missouri and Kansas law are identical in all ways relevant to the motion (Ex. A at
6 n.3).

      Judge Bough’s Orders fully support Plaintiff’s argument that the Court should deny
Defendant’s Motion to Dismiss in full.



                     Patrick J. Stueve | (816) 714-7110 | stueve@stuevesiegel.com
       (816) 714-7100 | stuevesiegel.com | 460 Nichols Road, Suite 200 | Kansas City, MO 64112
      Case 2:20-cv-02211-JAR-GEB Document 20 Filed 08/12/20 Page 2 of 2




August 12, 2020
Page 2

                                      Sincerely,

                                      STUEVE SIEGEL HANSON LLP



                                      Patrick J. Stueve


cc:   All counsel of record via ECF
